DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on 4/27/2021 has been entered.  Claims 1 and 5 have been amended.  Claim 6 has been added.  Claims 1-6 are still pending in this application, with claim 1 being independent.
Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chliwnyj et al. (US 2001/0033488 hereinafter Chliwnyj.

In regards to claim 1, Chliwnyj discloses in Figure 1C, an imitation flame, comprising a flame shell (113), a first illuminant (103) and a flame component (115), wherein the flame shell (113) is provided with a cavity (for 115 and all other lighting components, see Fig. 1C) in which the first 

In regards to claim 3, Chliwnyj discloses in Figure 1C, a separation plate (at 109) is provided inside the flame shell to divide the cavity into a first cavity (above 109) and a second cavity (at 109) which are located from up to down (see Fig. 1C), and the first illuminant (103) is configured at one side of the separation plate (above) and located in the first cavity (above 109, see Fig. 1C).

In regards to claim 4, Chliwnyj discloses in Figure 1C, a second illuminant (110) configured at another side of the separation plate (at 109) and located in the second cavity (within 109, see Fig. 1C).

In regards to claim 5, Chliwnyj discloses in Figure 1C, the flame component (115) is configured in the first cavity (within 113, see Fig. 1C)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chliwnyj in view of Shah (US 10,773,867).
In regards to claim 2, Chliwnyj teaches in Fig. 1C, a flame component (115) being a “flame portion diffuser” (Par. [0045]) but fails to disclose or fairly suggest the flame component is made of sponge.
Shah teaches in Figure 8, a diffusing inner wall (52) “formed of a sponge material which may diffuse the light” (Col. 7 lines 14-19).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a sponge material for the diffusing flame component of Chliwnyj in order to provide for the desired diffusive visual effect desired for the candle flame of Chliwnyj.  Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chliwnyj in view of Hau et al. (US 2012/0300459, hereinafter Hau)
In regards to claim 6, Chliwnyj teaches in Fig. 1C, an imitation flame according to claim 1 (see rejection of claim 1 above), but fails to disclose or fairly suggest an imitation flame lamp comprising a main body and the imitation flame, the imitation flame being swingable and formed on the main body.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize the imitation flame of Chliwnyj in conjunction with a main body to form a imitation flame lamp such as that described by Hau, while providing for the particular flame effect enacted by the device of Chliwnyj.  The Examiner notes the use of movable flame elements is notoriously well known in the art.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive. 
Regarding the Examiner’s rejection of now claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Chliwnyj, the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the flame shell is provided with a cavity in which the first illuminant and the flame component are configured, and the flame component is formed at a top of the cavity and located above the first illuminant.
In response, the Examiner first reiterates the rejection above, in which Chliwnyj indeed discloses the flame shell (113) is provided with a cavity (for 115 and all other lighting components, see Fig. 1C) in which the first illuminant and the flame component are configured (see Fig. 1C, 103 and 115 are all within 113), and the flame component (115) is formed at a top of the cavity (at 131, see Fig. 1C) and located above the first illuminant (115 at 131 is located above 103, see Fig. 1C).
To elaborate, the first cavity is within the inner wall of 113, which includes all of 103 and 115, see annotated Fig. 1C below for illustration.  The greyed out area illustrating the cavity, again said cavity having both 115 and 103 therein.

    PNG
    media_image1.png
    548
    475
    media_image1.png
    Greyscale
[Annotated Fig. 1C]
The applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896